Mr. Justice Gary delivered the opinion oe the Court. This is an action for a personal injury sustained by the appellant in the course of his labor for the appellees. We do not care to comment upon the facts. The case must go back before another jury. Whether the evidence will bring the case within the doctrine laid down in C. & A. R. R. v. May, 108 Ill. 299, and followed in many later cases, is a question for a jury. The court erred in directing a verdict for the appellees, ' and the judgment is reversed and the cause remanded.